PER CURIAM.
The sentence appealed represents the fourth time that the defendant has been placed on community control. The state concedes his sentence should have reflected credit for the time he previously spent on community control. See State v. Roundtree, 644 So.2d 1358 (Fla.1994); Poulsen v. State, 610 So.2d 710 (Fla. 4th DCA 1992). Accordingly, we reverse and remand with direction to the trial court to credit defendant’s two year community control sentence with the time already served on community control.
The state further concedes and the record reflects that the trial court found defendant guilty of only one of the alleged violations of community control. Because the order revoking defendant’s community control reflects a finding that defendant violated all five of the alleged violations, the trial court is further directed to correct the order to reflect its actual findings. See Vann v. State, 441 So.2d 1174 (Fla. 4th DCA 1983).
GLICKSTEIN, STONE and FARMER, JJ., concur.